TENNESSEE DIVISION OF WORKERS’ COMPENSATION
                     WORKERS’ COMPENSATION APPEALS BOARD


Employee: Cynthia King                             )       Docket No. 2014-06-0062
                                                   )
Employer: Letica Corporation                       )       State File No. 90963-2014



                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 19th day of June, 2015.
 Name                  Certified   First Class   Via   Fax      Via     Email Address
                       Mail        Mail          Fax   Number   Email

 Cynthia King              X                                      X     2un4getable@gmail.com
                                                                        529 Gale Drive
                                                                        Clarksville, TN 37040
 Frederick Hodge                                                  X     Fhodge@howell-fisher.com
 Kenneth M. Switzer,                                              X     Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                              X     Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims




Matthew Salyer
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: Matthew.Salyer@tn.gov
                                                                                   FILED
                                                                                June 19, 2015
                                                                                  TEi\'NESSEE
                                                                             WORKERS' COMPENSATION
                                                                                APPEALS BOARD

                                                                                 Time: 8:30AM

           TENNESSEE DIVISION OF WORKERS' COMPENSATION
              WORKERS' COMPENSATION APPEALS BOARD


Employee: Cynthia King                   ) Docket No. 2014-06-0062
                                         )
Employer: Letica Corporation             )       State File No. 90963-2014
                                         )
                                         )
Appeal from the Court of Workers'        )
Compensation Claims                      )
Kenneth M. Switzer, Chief Judge          )



                    Dismissed and Remanded- Filed June 19, 2015


 OPINION DISMISSING APPEAL OF INTERLOCUTORY ORDER OF COURT
              OF WORKERS' COMPENSATION CLAIMS

This interlocutory appeal involves an employee who alleges work-related cumulative
trauma to her wrists and hands. The employer provided a panel of doctors from which
the employee selected an authorized treating physician. The physician concluded that the
employee's condition is not work-related, and the employer denied further workers'
compensation benefits. The employee filed a Request for Expedited Hearing to
determine whether the employer is obligated to provide medical and temporary disability
benefits. The trial court concluded that the employee failed to rebut the statutory
presumption that the authorized treating physician's causation opinion is correct and
denied the employee's claim on grounds of compensability. The employee filed an
Expedited Hearing Notice of Appeal sixteen days following the issuance of the trial
court's expedited hearing order. We dismiss the appeal as untimely and remand the case
for any further necessary proceedings.

Judge David F. Hensley delivered the opinion of the Appeals Board, in which Judge
Timothy W. Conner, joined; Judge Marshall L. Davidson, III, not participating.


                                             1
Cynthia King, Clarksville, Tennessee, employee-appellant, prose

Frederick Hodge, Nashville, Tennessee, for the employer-appellee, Letica Corporation

                                Procedural Background

       On May 7, 2015, the Court of Workers' Compensation Claims conducted an
expedited hearing to determine whether Letica Corporation ("Employer") is obligated to
provide medical benefits and temporary disability to Cynthia King ("Employee") as a
result of an alleged work-related cumulative trauma condition involving Employee's
wrists and hands. Included in the medical records admitted into evidence at the hearing is
a two-page report of Employee's December 29, 2014 visit with the authorized treating
physician selected by Employee from a panel of physicians provided by Employer. The
report includes the physician's opinion that Employee "does not appear to have work-
related carpal tunnel syndrome," and it states that "[t]here does not appear to be anything
specific to either hand [that] would be work related from my standpoint."

        On May 12, 2015, the trial court issued an expedited hearing order finding that
Employee failed to rebut the statutory presumption that the authorized treating
physician's causation opinion is correct. See Tenn. Code Ann.§ 50-6-102(13)(E) (2014).
Concluding that Employee failed to demonstrate that she would likely prevail at a hearing
on the merits as contemplated in Tennessee Code Annotated section 50-6-239(d)(1)
(2014), the trial court's May 12, 2015 order denied Employee's request for benefits on
the grounds of compensability. On May 28, 2015, Employee filed an Expedited Hearing
Notice of Appeal challenging the denial of medical benefits for her alleged injury.

                                        Analysis

       Tennessee Code Annotated section 50-6-217(a)(2) (2015) states that "[a]ny party
aggrieved by an order for temporary disability or medical benefits or an order either
awarding permanent disability or medical benefits or denying a claim for permanent
disability or medical benefits issued by a workers' compensation judge may appeal the
order to the workers' compensation appeals board by filing a notice of appeal on a form
prescribed by the administrator." Subsection (a)(2)(A) addresses how review of an
interlocutory order is to be accomplished:

              Within seven (7) business    days after issuance of an interlocutory
       order for temporary disability      or medical benefits by a workers'
       compensation judge, either party    may appeal the interlocutory order by
       filing a notice of appeal with       the clerk of the court of workers'
       compensation claims.

Tenn. Code Ann. § 50-6-217(a)(2)(A) (2015).

                                             2
        The trial court's expedited hearing order was issued on May 12, 2015, thereby
requiring Employee to file a notice of appeal on or before May 21, 2015. The notice of
appeal was filed on May 28, 2015, outside the time specified in section 50~6-
217(a)(2)(A). The timely filing of a notice of appeal is "mandatory and jurisdictional in
civil cases," Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004), including workers'
compensation cases. Trivett v. Litchfield, No. E2000-0l307- WC-R3-CV, 2002 Tenn.
LEXIS 200 (Tenn. Workers' Comp. Panel, May 1, 2002); Bates v. Command Center,
Inc., No. 2014-06-0053, slip op. at 3 (Tenn. Workers' Comp. App. Bd. Apr. 2, 2015).
Accordingly, the appeal is untimely.

                                      Conclusion

        Employee's appeal is untimely and is dismissed. The case is remanded for any
further proceedings that may be necessary.

                                               ~~~----
                                               Workers' Compensation Appeals Board




                                           3